Citation Nr: 0945940	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  06-34 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for poor circulation 
with edema.

2.  Entitlement to service connection for ankle pain.


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to May 
1982, February 2003 to May 2003, and October 2003 to July 
2004.  He also served in the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

In February 2006, the Veteran was scheduled for a hearing 
before a hearing officer at the RO.  However, he failed to 
appear.

In September 2008, the Board remanded the present matter for 
additional development and due process concerns.  The Board 
is satisfied that there has been substantial compliance with 
the remand directives regarding the issues of service 
connection for ankle pain and the Board may proceed with 
review of that claim.  Stegall v. West, 11 Vet. App. 268 
(1998).

The issue of entitlement to service connection for poor 
circulation with edema is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

An ankle disability did not have its onset during active 
service or result from disease or injury in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for ankle 
pain have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990)  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.

Post-service medical treatment records show that the Veteran 
had been diagnosed as having ankle strain.  Therefore, the 
first requirement for service connection for this claim, the 
existence of a current disability, is met.  See Hickson, 12 
Vet. App. at 253.  

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
ankle pain.  

The service treatment records are negative for any complaints 
or findings of ankle pain or any disability or injury related 
to the ankle.  In fact, the record is completely silent for 
any disability of the ankle until the December 2008 VA 
examination when he was diagnosed as having ankle strain.  

There is no competent medical evidence of record showing that 
the Veteran's ankle disability had its onset during active 
service or is related to any in-service disease or injury.  
Private and VA medical treatment records regarding his ankle 
condition make no mention of any link between this condition 
and service.  As stated above, there is no record of 
complaint or treatment for an ankle condition during or after 
service.  Furthermore, the December 2008 VA examiner provided 
a definitive opinion that the Veteran's ankle strain was not 
related to active service as there was no evidence of such in 
the claims file.  As the examiner provided rationale and the 
opinion was based upon review of the claims file and a 
physical examination, it is found to be persuasive.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

The Veteran did assert that his ankle condition was caused by 
the cellulitis he suffered during service.  The competent 
medical evidence of record, however, does not support this 
assertion.  Neither the Board nor the Veteran is competent to 
supplement the record with unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
The record does not contain a competent opinion linking the 
Veteran's current ankle strain to service, including his 
inservice cellulitis, and the medical evidence of record does 
not otherwise demonstrate it is related to service.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claim and it must be denied.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).


Complete notice was sent in April 2005 and March 2006 and the 
claim was readjudicated in an October 2009 supplemental 
statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, and obtained medical opinions as to 
the etiology and severity of disabilities.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the appellant's claims file; and 
the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Service connection for ankle pain is denied.


REMAND

Regarding the claim for service connection for poor 
circulation with edema, the Board finds that another remand 
is necessary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall, 11 Vet. App. at 268.  

In the previous Board remand, the examiner was specifically 
asked to provide an opinion as to whether it was as least as 
likely as not that any current poor circulation with edema 
had its onset during active military service or is related to 
any inservice disease or injury.  The Veteran was afforded a 
VA examination in January 2009.  Following a physical 
examination, the examiner diagnosed the Veteran as having 
mild venous insufficiency at the right and left external 
iliac and common femoral veins.  In a February 2009 addendum, 
the examiner opined that venous insufficiency was "at less 
likely as not caused by or a result of . . . [the] cellulitis 
episode during active service."  There was no rationale 
offered and that opinion could fairly be read with different 
meanings; that is, "at least as likely as not" or "less 
likely than not."  When a medical examination report is 
susceptible to multiple, but inconsistent, meanings, the 
Board must return the report to the examiner for 
clarification.  See Vazquez-Flores v. Peake, 22 Vet.App. 37, 
50 (2008); Daves v. Nicholson, 21 Vet.App. 46, 51 (2007); 38 
C.F.R. § 4.2.  As such, a remand is required to correct this 
deficiency.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the VA 
physician who examined the Veteran in 
January 2009, if available, for an 
addendum.  If the physician is 
unavailable, or if the examiner 
determines that another examination is 
warranted, schedule the Veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology of 
the diagnosed venous insufficiency.  

Based on the examination and review of 
the record, the examiner is requested to 
provide an opinion as whether it is at 
least as likely as not (i.e., whether 
there is at least a 50 percent 
probability) that venous insufficiency 
had its onset during active service or 
are related to any in-service disease or 
injury, to include the documented 
cellulitis.

A detailed rationale for any opinion 
expressed should be provided.

2.  Thereafter, readjudicate the 
Veteran's claim, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the Veteran, 
he should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


